DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on January 19, 2021 has been received and fully considered.  The proposed amendment is entered, as the limitation of previous claim 7 has not been previously addressed.  The finality of the previous Office action dated September 23, 2020 is hereby withdrawn. 

Previous claim rejection made under 35 U.S.C. 103 over Brennan et al. (US 2008/0058237 A1) in view of Marsh et al. (US 20160175210 A1) is withdrawn and modified to address the limitation on the pH range of the composition.   
Previous claim rejection made under 35 U.S.C. 103 over Brennan and Marsh, and further in view of Mullin (“10 Eco-friendly packaging ideas”, Sufio.com, published on November 15, 2018) is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Brennan and Marsh, and further in view of Cho (US 5366665 A) is maintained for reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claims 1 and 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2008/0058237 A1, published March 6, 2008) (“Brennan” hereunder) in view of Marsh et al. (US 20160175210 A1, published June 23, 2016) (“Marsh” hereunder).  

Although these formulations do not show sodium cocoyl isethionate at the presently claimed concentration range, Table 1 also shows formulations comprising sodium cocoyl isethionate in an amount of 55, 60 or 65 %.  See Examples A, B and D.   Preservatives used in in an amount of 0.5 wt % in the same formulations.  
Although the disclosed formulations do not contain all the surfactants as required in claim 1, it is noted that Brennan further teaches surfactants as an essential component in the bar formulation as they act to reduce the surface tension of the aqueous solutions they are dissolved in.  See [0041].  Useful surfactants include anionic, nonionic, amphoteric, and cationic surfactants, and blends thereof.  The reference teaches that amphoteric surfactants are used in an amount ranging from 1, 2, 3 % by weight to about 5, 6, or 7 % by weight.  See [0062-0077]; Table 2.  Such surfactants include coco betaine, amido betains, sodium lauroamphoacetate, etc.   Thus including such amphoteric surfactants in the disclosed formulations to make an effective cleansing product as suggested by the reference would have been prima facie obvious. 
Regarding claim 1, while Brennan teaches alkyl sulfoacetates in paragraph [0052], the reference fails to specifically teach sodium lauryl sulfoacetate. 
Marsh teaches a shampoo comprising sodium cocoyl isethionate (8.5 wt %), sodium lauryl sulfoacetate (2.5 wt %), cocoamidopropyl betaine (2wt %), and silicone oil conditioner (dimethicone, 0.9 wt %).  See paragraph [0159], SH Ex.9. Other formulations, for example Ex. 3-8, use sodium lauryl sulfate instead.  

Regarding claim 1 and claim 3, Brennan teaches using glyceride oils such as jojoba or olive oils in an amount of at least 0.01 % by weight.  See [0039].   
Regarding amended claim 1, Brennan teaches that the pH of the composition when the bar is contacted with water is adjusted to a neutral pH of 6.9 to 7.2.  See [0060].  Marsh further teaches that the pH of the shampoo can be in the range of from about to about 6, from about 3.5 to about 5, or from about 5.25 to about 7, which “may help to solubilize copper and redox metals present on the hair.”  See [0135].  In view of the teachings of Marsh, adjusting the pH of the Brennan bar soap in such range would have been obvious to one of ordinary skill in the art before the time of filing of the present application, as Marsh teaches that copper or redox metals present on the hair can be solubilized and washed; March teaches that the metal deposits can reduce cuticle distortion and reduce cuticle chipping and damage.  The skilled artisan would have had a reasonable expectation of successfully producing a stable bar soap with a targeted pH range, as Brennan teaches how to adjust the pH by manipulating a fatty acid to soap ratio and Marsh teaches using acidic buffer such as citric acid.  See Brennan, [0060]; Marsh, [0135]. 
Regarding claim 4, Brennan further teaches that essential oils such as lavender, sage, rosemary oils are used.  See [0106].  
Regarding claim 5, the formulations of Table 4 contain glycerine. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan and Marsh as applied to claims 1 and 3-5  in view of Mullin (“10 Eco-friendly packaging ideas”, Sufio.com, published on November 15, 2018).
Brennan does not disclose packaging for the bar soap.
Mullin teaches that Pangea Organics use biodegradable paper to package beauty products.  The illustration shows a paper box containing a bar soap. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Brennan and package the bar soap in biodegradable materials to reduce waste.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan and Marsh as applied to claims 1 and 3-5 as above, and further in view of Cho (US 5366665 A, published on November 22, 1994). 
Brennan teaches using preservatives such as sorbic acid.  See [0094].  Although the reference does not specifically disclose the preservatives as recited in claim 6, such would have been obvious.  
Cho teaches and suggests that toilet bar formulations typically comprise mildness improving salts such as alkali metal salt of isethionate, detergents, germicides, etc.  See col. 4, lines 41 – 46.  The reference further teaches that preservatives to prevent microbial spoilage can be sodium benzoate, potassium sorbate, etc.  See 10, lines 35-44.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Brennan and used preservatives well known in toiletry art. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617